t c summary opinion united_states tax_court richard c and mary jo runyan petitioners v commissioner of internal revenue respondent docket no 4124-04s filed date richard s avellone for petitioners steven w labounty for respondent couvillion special_trial_judge this case was heard pursuant to sec_7463 in effect at the time the petition was filed the decision to be entered is not reviewable by any other court and this opinion should not be cited as authority respondent determined a deficiency of dollar_figure in petitioners’ federal_income_tax 1unless otherwise indicated subsequent section references are to the internal_revenue_code in effect for the year at issue the sole issue for decision is whether petitioners are entitled to a deduction of dollar_figure for the year for a contribution to a retirement_plan under sec_408 commonly referred to as a simple_ira some of the facts were stipulated those facts and the accompanying exhibits are so found and are incorporated herein by reference petitioners’ legal residence at the time the petition was filed was labadie missouri petitioners were not present at trial but were represented by counsel petitioners filed a timely joint federal_income_tax return for on which they reported the following income wages and salaries dollar_figure taxable interest big_number ordinary dividends big_number taxable refunds and credits schedule c trade_or_business income big_number schedule d capital losses big_number total income dollar_figure on line self-employed sep simple and qualified_plans of form_1040 u s individual_income_tax_return for the year petitioners claimed a deduction of dollar_figure in the notice_of_deficiency respondent determined that dollar_figure of that amount was allowable as a sep contribution and dollar_figure was disallowed thus of the dollar_figure claimed on line of their return dollar_figure was not allowed as a qualified_plan deduction the issue therefore is whether that dollar_figure is allowable as a pension_plan contribution petitioners contend the dollar_figure represented a contribution to a simple_ira that is the sole issue for decision although respondent determined that petitioners had not proven that they paid dollar_figure toward a qualified_pension plan petitioners at trial through their attorney presented documentation that petitioners had made a payment of dollar_figure on date to northwestern mutual life_insurance co based on that documentation petitioners maintain that this amount represented a contribution to a qualified_plan the claimed contribution was in connection with the self-employment activity of richard c runyan petitioner the documents offered into evidence characterized the dollar_figure as a contribution to a simplified employee ira which is commonly referred to as a sep such a plan is different from a simple_plan or a simple_ira petitioners contend nevertheless that they properly established a plan by executing form 5304-simple saving sec_2two other adjustments in the notice_of_deficiency have been conceded by petitioners unreported interest_income of dollar_figure and a dollar_figure distributive_share of partnership income tomco realty llc 3the term simple means savings_incentive_match_plan_for_employees_of_small_employers the plan is effected by signing form 5304-simple which is not filed with the irs a sep means salary_reduction_simplified_employee_pension and originates with execution of form 5305-a salary_reduction_simplified_employee_pension that form also is not filed with the irs neither form 5304-a nor form 5305-a was offered into evidence at trial incentive match plan for employees of small employers simple which is not required to be filed a copy of that document however was not produced at trial nor was any evidence offered to show whether northwestern mutual life_insurance co mischaracterized the dollar_figure as a sep petitioners’ federal_income_tax return was signed on date and was presumably filed on that date the return was prepared by the attorney who represented petitioners at trial who is also a certified_public_accountant both simple and sep plans are considered and treated as versions of an ira the authority for a simple_plan is sec_408 a sep on the other hand is defined in sec_408 the differences between simple and sep plans are not material to the issue in this case sec_408 requires that the contribution to any simple_retirement_account must be made not later than the close of the 30-day period following the last day of the month with respect to which the contributions are to be made 4respondent agreed that petitioners had a qualified sep plan during and made a contribution of dollar_figure to northwestern mutual life_insurance co for the year in the notice_of_deficiency respondent determined that dollar_figure of the dollar_figure contributed was allowable as a deduction based on an information_return form_5498 ira contribution information sep contributions filed by northwestern mutual life_insurance co it does not appear that a form_5498 was issued by northwestern mutual life_insurance co for the dollar_figure at issue in this case in this case the claimed contribution was in connection with petitioner’s self-employed activity thus the last day of the business year for that activity was date petitioners therefore were required to make their simple contribution on or before date the evidence presented by petitioners at trial which came from northwestern mutual life_insurance co the trustee for the trust shows that the dollar_figure payment by petitioners was received on date and payment processed on that payment which includes the dollar_figure at issue was not a timely contribution for the year as a simple_ira contribution respondent therefore is sustained reviewed and adopted as the report of the small_tax_case division decision will be entered for respondent
